DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/19/22.  These drawings are Figures 4-6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27, 48-52, 35-40 of copending Application No. 17/194,669. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 21 of the instant application and claim 21 of copending Application No. 17/194,669 are similar, because both Claim 21 of the instant application and claim 21 of copending Application No. 17/194,669 are claiming same claim subject matters.

                          17/496,504                                                17/194,669
Claim 21. A wearable electronic device, comprising:
Claim 21. A wearable electronic device, comprising:
a display having an edge;
a display having an edge; 
a rotatable input at the edge of the display, the rotatable input capable of rotation; and
a bezel at the edge of the display, the bezel rotatable relative to the display; and 
processor circuitry to: cause the display to present first icons corresponding to apps capable of being executed by the wearable electronic device, the first icons presented in a first size on the display at a first time in response to a first input event of the rotatable input;
processor circuitry to: cause the display to present a plurality of icons, the plurality of icons having a first size on the display; 

cause the display to present at least one of the first icons in a second size on the display at a second time in response to a second input event of the rotatable input, the second size magnified compared to the first size; and 

cause the display to present at least one of the plurality of icons in a second size on the display in response to a rotation event relative to the display, the rotation event is a first rotation event in a first direction relative to the display, the second size larger than the first size and; 
cause the display to present, at a third time, second icons corresponding to the at least one of the first icons, the second icons selectable to cause at least one of the apps to execute.

cause a call to be ended in response to a second rotation event of the bezel in a second direction.




Claims 22-27, 28-33, 34-39 of the instant application are rejected for same reasons as Claims 21-27, 48-52, 35-40 of copending Application No. 17/194,669, respectively, because both Claims 22-27, 28-33, 34-39 of the instant application and Claims 21-27, 48-52, 35-40 of copending Application No. 17/194,669 are similar and both are claiming same claim subject matters.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                 The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman - 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 1869 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.
                    Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/VIJAY SHANKAR/Primary Examiner, Art Unit 2622